DETAILED ACTION
The present application has been made of record and currently claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
	In claim 1, line 8, “whereint eh” should be “wherein the”.  
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: 
	In paragraph 0048, line 6, “hose assembly 100” should be “hose assembly 102”;
	In paragraph 0050, last line, “locking sleeve 104” should be “locking sleeve 140”.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 18, the limitation “a first locked position and a different second locked position” is unclear to the examiner if the “locked position” disclosed in claims 16-17 comprise the first and second locked positions or there would be three locked positions and one unlocked position such as a locked position, a first locked position, and a second locked position and an unlocked position. 
	To proceed with prosecution, the examiner will interpret “the locked position” to consist of the first and second locked positions as it can be seen in fig. 4 of the present application that there would be a locked position due to element 378 and another locked position due to element 366 and an unlocked position when neither element 378 or 366 is engaged with the hose.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takayanagi (U.S. Patent No. 7,677,608).
	Claim 1, Takayanagi discloses: 
A locking sleeve (see fig. 1) for connection with a valve box assembly of a central vacuum system (see note below) comprising: 
a first end (9, fig. 1) adapted to couple to a wall of a valve box assembly (it appears the first end is capable of coupling to a wall of a valve box assembly); 
a second end (53, fig. 1) opposite the first end; 
a central vertical axis (the longitudinal axis of the device in fig. 1) between the first end and the second end; 
a first side (considered the side with the aperture to accept element 77 in fig. 1) adapted to be adjacent to a rear wall of a valve box assembly (it appears this side is capable of being adjacent to a rear wall of a valve box assembly); 
a second side opposite the first side (see fig. 2, where there is an opposite side to the first side); 
a central horizontal axis between the first side and the second side, wherein the central horizontal axis is perpendicular to the central vertical axis (see fig. 1, where both a vertical and horizontal axis can exist; the central horizontal axis would be perpendicular to the longitudinal axis of the device in fig. 1); and 
a slidable locking mechanism (77, fig. 1) moveable in a sliding manner, 
wherein the slidable locking mechanism selectively secures a vacuum hose assembly (considered as 81 and 83 in fig. 2) to the valve box assembly of the central vacuum system.
It is noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” (ex. “for connection with a valve box assembly of a central vacuum system“) if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114.

	Claim 2, Takayanagi discloses:
The locking sleeve of claim 1, further comprising: 
a surface (57, fig. 1) that engages the slidable locking mechanism (see fig. 6a, where the locking mechanism engages the surface), 
wherein the slidable locking mechanism is moveable relative to the surface in a direction parallel to the central horizontal axis (compare figs. 6-7).

	Claim 3, Takayanagi discloses:
The locking sleeve of claim 1, wherein the slidable locking mechanism comprises: 
a first locking member (75, fig. 1); and 
a different second locking member (73, fig. 1).

Claim 4, Takayanagi discloses:
The locking sleeve of claim 3, wherein the slidable locking mechanism is moveable between a first position (see fig. 5a), a second position (see fig. 5b), and a third position (see fig. 7b), 
wherein when the slidable locking mechanism is in the first position, the first locking member and the different second locking member are adapted to not couple to the hose assembly (see fig. 5a, where the hose is not capable of moving past the locking mechanism).

	Claim 5, Takayanagi discloses:
The locking sleeve of claim 4, wherein when the slidable locking mechanism is in the second position, the first locking member is adapted couple to the hose assembly (see fig. 5b, where the locking mechanism is coupled to the hose assembly).

Claim 6, Takayanagi discloses:
The locking sleeve of claim 5, wherein the first locking member is adapted to couple to a hose cuff (83, fig. 4; for naming purposes of the rejection, the “projection” is being referred to as the hose cuff in the claims) of the vacuum hose assembly in the second position.

	Claim 7, Takayanagi discloses:
The locking sleeve of claim 6, wherein the slidable locking mechanism further comprises: 
a spring mechanism (93, fig. 1) coupled to the first locking member that applies a force to the to the first locking member (see fig. 6, where element 93 would apply a force to element 75; see fig. 1, where element 93 is directly connected to element 75).

Claim 8, Takayanagi discloses:
The locking sleeve of claim 4, wherein when the slidable locking mechanism is in the third position, the second different locking member is adapted to couple the hose assembly (see fig. 7, where the second different locking mechanism is coupled to the hose assembly).

	Claim 9, Takayanagi discloses:
The locking sleeve of claim 8, wherein the different second locking member is adapted to couple to a hose rib (83, figs. 4 and 7b) positioned along an intermediate length of the vacuum hose assembly in the third position.

	Claim 10, Takayanagi discloses:
A method for locking a hose assembly to a valve box assembly of a central vacuum system comprising: 
sliding a locking mechanism (77, fig. 1) of the valve box assembly from an unlocked position to a locked position (compare figs. 5a and 7b); and 
coupling the hose assembly (considered as 83 and 81 in fig. 1) to the locking mechanism when the locking mechanism is in the locked position.

	Claim 11, Takayanagi discloses:
The method for locking a hose assembly to a valve box assembly of a central vacuum system of claim 10, wherein the locking mechanism is slid along an axis perpendicular to a longitudinal axis of the hose assembly from the unlocked position to the locked position (compare fig. 6a and 6b, where the locking mechanism is slid along an axis perpendicular to the longitudinal axis).
	
Claim 12, Takayanagi discloses:
The method for locking a hose assembly to a valve box assembly of a central vacuum system of claim 11, wherein the locking mechanism is moveable between a first locked position (see fig. 7b) and a different second locked position (see fig. 5b) that is further offset from the hose assembly along the axis perpendicular to the longitudinal axis of the hose assembly than the first locked position (compare between the figures, where the different second locked position is further offset from the first locked position).

	Claim 13, Takayanagi discloses:
The method for locking a hose assembly to a valve box assembly of a central vacuum system of claim 12, further comprising: 
sliding the locking mechanism to the first locked position (see fig. 7b, where the locking mechanism is capable of sliding to the first locked position); and 
coupling the locking mechanism to a hose cuff (83, fig. 7b) of the hose assembly when the locking mechanism is in the first locked position (see figs. 4 and 7b, where the locking mechanism appears to be in contact with the hose cuff 83).

	Claim 15, Takayanagi discloses:
The method for locking a hose assembly to a valve box assembly of a central vacuum system of claim 12, further comprising: 
sliding the locking mechanism to the different second locked position (see fig. 5b); and 
coupling the locking mechanism to a hose body (see fig. 5b, where the locking mechanism is in contact with the hose assembly via the dotted line) of the hose assembly when the locking mechanism is in the different second locked position.

	Claim 16, Takayanagi discloses:
A method for unlocking a hose assembly from a valve box assembly comprising: 
coupling a hose assembly to a locking mechanism of the valve box assembly when the locking mechanism is in a locked position (see fig. 7b, where the hose assembly is coupled when the locking mechanism is in the locked position); 
sliding the locking mechanism from the locked position to an unlocked position (see fig. 5b, where the hose assembly is coupled to the locking mechanism but is free to move along the longitudinal axis); and 
unlocking the hose assembly from the valve box assembly after the locking mechanism has been slid to the unlocked position (it can be seen via the dotted line that the cuff 83 can pass through the apertures formed by legs 75 in fig. 5b).

	Claim 17, Takayanagi discloses:
The method for unlocking a hose assembly from a valve box assembly of claim 16, further comprising: 
sliding the locking mechanism along an axis perpendicular to a longitudinal axis of the hose assembly from the locked position to the unlocked position, 
wherein the locked position is further offset from the hose assembly along the axis perpendicular to the longitudinal axis than the unlocked position (it appears that there is a point on the locking mechanism that would be further offset than another point on the locking mechanism in the unlocked position; ex. compare element 79 in fig. 7b and 5b, where, in fig. 7b element 79 is further than in fig. 5b).

	Claim 18, as best understood, Takayanagi discloses:
The method for unlocking a hose assembly from a valve box assembly of claim 17, wherein the locking mechanism is slidable between a first locked position (see fig. 6c, element 79 appears it can connect to element 65 and below element 63 and hereinafter will be referred to as the “first locked position”) and a different second locked position (see fig. 7b, where element 79 is connected to element 67; this is also considered the “locked portion” mentioned in claim 17, however, it can be appreciated that element 79 can connect between element 65 and 67; see the 112(b) rejection above regarding only two locking positions are being considered) that is further offset from the hose assembly along the axis perpendicular to the longitudinal axis of the hose assembly than the first locked position (see element 79 in figs. 6c and 7b, where element 79 is more offset in fig. 7b than in 6c).

	Claim 19, Takayanagi discloses:
The method for unlocking a hose assembly from a valve box assembly of claim 18, further comprising coupling the locking mechanism to a hose cuff (83, fig. 4) of the hose assembly when the locking mechanism is in the first locked position (see fig. 6c, where the hose cuff appears to be locked by the locking mechanism; see fig. 4, where the hose cuff is locked by the locking mechanism); 
sliding the locking mechanism from the first locked position (see fig. 6c) to the unlocked position (see fig. 5b); and 
unlocking the hose cuff from the valve box assembly when the locking mechanism is in the unlocked position (see fig. 5b, where the hose cuff would be able to pass through the aperture between elements 75).

Allowable Subject Matter
Claim 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 14, Takayanagi is the closest prior art but lacks “coupling the locking mechanism to a hose cuff of the hose assembly when the locking mechanism is in the first locked position” and “coupling the locking mechanism to a hose rib of the hose assembly when the locking mechanism is in the different second locked position” because Takayanagi does not disclose both a hose rib and hose cuff and such modification or substitution would require impermissible hindsight.
It would not have been obvious to one of ordinary skill in the art before the effective filling date to modify or substitute the hose assembly of Takayanagi to comprise both a hose rib and hose cuff because such modification would require impermissible hindsight. 
In regards to claim 20, Takayanagi is the closest prior art but lacks the limitation “coupling the locking mechanism to a hose of the hose assembly when the locking mechanism is in the different second locked position” because there are no features or positions that would allow this limitation to be met and such modification would require impermissible hindsight.
It would not have been obvious to one of ordinary skill in the art before the effective filling date to modify the locking mechanism of Takayanagi to allow a hose assembly to couple to the locking mechanism when the locking mechanism is in a locked state because such modification would require impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nieschwitz et al. (U.S. PGPub No. 2017/0332858) discloses a similar locking mechanism for a similar vacuum system. 
Park et al. (KR-19990029152) discloses a similar locking mechanism for a similar vacuum system.
Temple (CA-1266356) discloses a similar locking mechanism for a similar vacuum system.
Matsui et al. (U.S. Patent No. 4,919,462) discloses a locking mechanism for a corrugated tube.
Reddy (U.S. Patent No. 7,967,070) discloses a similar locking mechanism. 
Pruitt et al. (U.S. Patent No. 9,078,550) discloses a latch assembly for a vacuum system that comprises a locking mechanism with a spring.
Menges (U.S. Patent No. 4,412,891) discloses a similar device comprising a locking mechanism. 
Hamrick (U.S. Patent No. 3,464,858) discloses a similar locking mechanism (71, fig. 8) used for a similar vacuum system.
Heem (U.S. Patent No. 2,522,075) discloses a locking mechanism for a suction cleaner.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679